Per Curiam.

The only matter in question in these? causes, is the three barrels of pot ashes. There is no pretence, from any part of the evidence, that these ashes were sold at different times, or in different parcels ; but the natural and necessary conclusion to be drawn from the evidence is, that it was an entire contract for the whole quantity; and yet the plaintiff has set up and divided this entire demand into separate suits, which of itself would be a fatal objection to the judgments. But independent of this, there was no proof to sustain the recovery. The same testimony that proved the sale, proved' also the payment. *230(3 Johns. Rep. 427. 9 Johns. Rep. 141.) Besides, the great delay on the part of the plaintiff in bringing these actians, casts a suspicion on the claim; and more particularly as he waited until the witness was dead, from whom he himself had learnt, that he could swear to payment. The judgments must be reversed.
Judgments reversed.